UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS ALLEN THOMAS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Senior District
Judge. (1:11-cr-00144-BEL-1)


Submitted:   March 21, 2013                 Decided:   April 18, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Staff
Attorney,   Baltimore,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, James G. Warwick, Assistant
United States Attorney, Christine L. Duey, Special Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Curtis       Allen   Thomas,   Jr.,     appeals   his    324-month

sentence for robbery and related charges.             For the reasons that

follow, we affirm.

          Thomas and an accomplice attempted to rob a Baltimore

pizzeria at about 3:00 a.m. on December 10, 2010.            Thomas held a

gun to the owner’s head, ordered the employees into a small

office, and told them to get down on their knees.            At one point,

Thomas touched the gun to the owner’s head and told him he was

going to blow his head off.         The owner testified at trial that

he heard a click.       He struggled with Thomas for control of the

gun and, with the help of store employees, was able to disarm

Thomas and subdue him until law enforcement arrived.

          A    grand    jury   charged   Thomas   with   interfering   with

commerce by robbery and aiding and abetting, in violation of 18

U.S.C. §§ 2, 1951(a) (2006) (Count One), possessing a firearm in

furtherance of, and using and carrying a firearm during and in

relation to, a crime of violence, and in doing so, brandishing

the firearm, in violation of 18 U.S.C. § 924(c)(1)(A) (2006)

(Count Two), and possession of a firearm and ammunition by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006)

(Count Three).    The jury convicted Thomas on all three counts.

          At   the     sentencing   hearing,    the   Government   sought   a

total sentence of thirty years, noting that Thomas had several

                                     2
prior state armed robbery convictions from 1993 for which he

received       concurrent       sentences       and     arguing        that   he    was    a

recidivist whose armed robberies were “traumatic to the victims

involved and [made him] dangerous to the community at large.”

Defense counsel sought a below-Guidelines sentence of twenty-two

years,     arguing       that    the     Guidelines          range      overstated        the

seriousness of Thomas’ criminal history, emphasizing the age of

his prior robbery convictions.

               Defense    counsel       disputed       the     Government’s        argument

that Thomas was a danger to society and countered that Thomas

had demonstrated that he could be a law-abiding citizen, noting

that in the seven years between his release on parole for the

1993   robberies       and   his    2010    arrest      for     the    instant     crimes,

Thomas had only a single drug possession conviction, for which

he received a ninety-day sentence.                 In addition, defense counsel

noted that a twenty-two-year sentence would give Thomas hope of

spending the last years of his life outside of prison and would

motivate       him    towards    self-improvement.               The    district      court

sentenced Thomas to 60 months on Count One, 84 months on Count

Two,     and    180    months      on    Count        Three,     all     to   be     served

consecutively, for a total sentence of 324 months’ imprisonment.

               On appeal, Thomas contends that the sentence imposed

by the district court is procedurally unreasonable because the

district court failed to consider his arguments at sentencing.

                                            3
Thomas preserved his challenge to the adequacy of the district

court’s explanation “[b]y drawing arguments from [18 U.S.C.] §

3553 [(2006)] for a sentence different than the one ultimately

imposed.”     United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010).    Thus, this court’s review is for abuse of discretion,

and any error must result in reversal unless it was harmless.

Id. at 579.

             “Although sentencing courts are statutorily required

to state their reasons for imposing a particular sentence, see

18 U.S.C.A. § 3553(c) [(West Supp. 2012)], it is not necessary

that a court issue a comprehensive, detailed opinion.”                           United

States v. Allmendinger, 706 F.3d 330, 343 (4th Cir. 2013).                            The

district court’s explanation for its sentence must be sufficient

to   allow    for   “‘meaningful      appellate        review,’”         Id.   at    330

(quoting Gall v. United States, 552 U.S. 38, 50 (2007)), such

that the appellate court need “not guess at the district court’s

rationale.”     Id. at 329.        Furthermore, “[w]here the defendant or

prosecutor     presents      nonfrivolous           reasons      for     imposing      a

different     sentence     than     that      set    forth       in    the     advisory

Guidelines,     a    district      judge      should       address     the      party’s

arguments and explain why [it] has rejected those arguments.”

United   States     v.   Carter,    564    F.3d     325,   328    (4th    Cir.      2009)

(internal quotation marks omitted).



                                          4
                 Thomas    argues      that       the   sentence       imposed       by    the

district court was procedurally unreasonable because the court

did not specifically address his arguments regarding the age of

his prior robbery convictions, their proximity in time to each

other, the concurrent sentences he received for them, or the

fact that in the seven years between his release from prison and

his arrest for the instant offense, he had only been convicted

of a single minor drug offense.                     The district court explained

that   it    was     imposing      a   longer      sentence   than      the    one    Thomas

requested because of the circumstances of his case.                              The court

emphasized that in the course of the instant offense, victims

were placed on their knees at gunpoint and there was testimony

that “the trigger was pulled and clicked.”                       The court also noted

that     Thomas      had       committed    “a     distressing     series        of       armed

robberies in the past.”                Under these circumstances, the court

concluded, a substantial sentence was necessary to incapacitate

Thomas in the interest of public safety.                          However, the court

specifically        credited       defense       counsel’s    argument        that    Thomas

should      be    able    to    visualize     a    time   when    he    would    be       free.

Therefore, although the court imposed a longer sentence than

that requested by Thomas, it was shorter than the one sought by

the Government.

                 Although the district court “might have said more” to

explain the sentence it chose, Rita v. United States, 551 U.S.

                                              5
338, 359-60 (2007), its explanation was “elaborate enough to

allow [this Court] to effectively review the reasonableness of

the sentence.”        United States v. Montes-Pineda, 445 F.3d 375,

380    (4th   Cir.   2006)     (internal       quotation   marks   and    citation

omitted).      The district court’s explanation demonstrated that it

had considered Thomas’s position and adequately articulated its

reasons for the sentence it imposed.               We therefore conclude that

the sentence was not procedurally unreasonable.

              Accordingly, we affirm the judgment.              We dispense with

oral    argument     because      the    facts   and   legal    contentions      are

adequately     presented     in    the    materials    before   this     court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           6